United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50338
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GASPAR SARDANETA MARTINEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-151-2
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Gaspar Sardaneta Martinez (Martinez) appeals his sentence

following his guilty plea conviction for conspiracy to possess

with the intent to distribute methamphetamine, cocaine, and

amphetamine.   Martinez argues that the district court clearly

erred in overruling his objection to the presentence report’s

(PSR) drug-quantity findings.   Specifically, Martinez challenges

as unreliable case agent David Evans’s sentencing-hearing



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50338
                               -2-

testimony relating to information he obtained from a confidential

informant (CI).

     Even without consideration of the information obtained from

the CI, the district court’s drug-quantity findings remain

plausible in light of the record as a whole.   See United States

v. Puig-Infante, 19 F.3d 929, 942 (5th Cir. 1994); United States

v. Shipley, 963 F.2d 56, 58 (5th Cir. 1992).   Accordingly, the

district court did not clearly err in overruling Martinez’s

objection to the PSR’s drug-quantity calculation.     See United

States v. Ponce, 917 F.2d 841, 842 (5th Cir. 1990).

     AFFIRMED.